                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )      Cause No. 1:18-CR-83-HAB
                                               )
BRADLEY M. COX                                 )

                                     OPINION AND ORDER

       Defendant is charged in a six count Superseding Indictment alleging, generally, that he

attempted to extort multiple individuals over social media by threatening to release sexually

explicit photos that he had fraudulently obtained. Rather than retain his own counsel, Defendant

requested the appointment of CJA counsel on his behalf. As the case progressed, Defendant

became dissatisfied with the legal issues raised by appointed counsel in the context of his currently-

pending Motion to Suppress Based on Violation of Miranda (ECF No. 47). Defendant expressed

his dissatisfaction through multiple pro se filings (ECF Nos. 64, 70, 72, 74, 80). Each was stricken

by the magistrate. (See ECF Nos. 68, 71, 77, 81). The rift between Defendant and appointed

counsel was resolved on October 28, 2019, when the magistrate granted appointed counsel’s

Motion for Leave to Withdraw Appearance and for Defendant to Proceed Pro Se (ECF No. 76),

and Defendant was given leave to proceed pro se.

       Now before the Court is Defendant’s pro se Motion for Court to Consider Pro Se Filing

(ECF No. 83), filed on October 31, 2019 (the “Motion”). That motion asks the Court to reconsider

the magistrate’s September 12, 2019, Order (ECF No. 68) (the “Order”) striking his September 6,

2019, letter (ECF No. 64) presenting additional argument related to his Motion to Suppress.

       The overarching theme of the Motion is Defendant’s mistaken belief that this Court and

others apply United States v. Gwiazdzinski, 141 F.3d 784 (7th Cir. 1998) “in a way that leaves no
room for exception.” (ECF No. 83 at 3). Specifically, Defendant claims that the magistrate’s order

operates to “exclude without exception all pro se documents filed while represented by counsel.”

(Id. at 1). Simply put, Defendant is wrong.

         The apparently contentious passage in the magistrate’s Order is her statement that, “[a]

defendant, however, does not have the right to file his own motions when he is represented by

counsel.” (ECF No. 68 at 1). This blackletter statement of law is supported both by Gwiazdzinski

and Defendant’s preferred authority, Hayes v. Hawes, 921 F.2d 100, 102 (7th Cir. 1990). Nothing

in this statement establishes, or even suggests, that there is an absolute prohibition against pro se

filings while a defendant is represented by counsel. Instead, it means only that a court is not

compelled to permit the kind of hybrid representation that Defendant sought in this case. Stated

another way, the magistrate could have accepted Defendant’s filings, but she was not required to

do so.

         Given that courts already have discretion to permit hybrid representation, there is no need

to delve into the merits of Defendant’s proposed tripartite test for evaluating pro se filings. (See

ECF No. 83 at 5). The magistrate properly exercised her discretion in issuing the Order, and this

Court finds no reason to disturb her ruling. Accordingly, Defendant’s September 6, 2019, letter

will remain stricken.

         The foregoing notwithstanding, Defendant’s request that this Court consider the September

6, 2019, letter in reviewing the magistrate’s Report and Recommendation runs afoul of Federal

Rule of Criminal Procedure 59(b)(2) and 28 U.S.C. § 636(b)(1). “Without specific reference to

portions of the magistrate’s decision and legal discussion on the objected portion, the district

court’s duty to make a de novo determination does not arise. The general statements that a party

‘objects’ and ‘incorporates all arguments previously made to the magistrate’ will not suffice.”



                                                  2
United States v. O’Neill, 27 F. Supp. 2d 1121, 1126 (E.D. Wis. 1998), quoting United States v.

Molinaro, 683 F. Supp. 205, 211 (E.D. Wis. 1988). Defendant’s letter, filed prior to the issuance

of the magistrate’s Report and Recommendation, necessarily fails to include “specific reference to

portions of the magistrate’s decision and legal discussion on the objected portion.” Rather,

Defendant’s invitation for the Court to consider the letter is little more than an attempt to

incorporate “arguments previously made to the magistrate,” an invitation the Court rejects.

       For the foregoing reasons, Defendant’s Motion for Court to Consider Pro Se Filing (ECF

No. 83) is DENIED.

       SO ORDERED on November 14, 2019.

                                              s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                3
